Citation Nr: 1749754	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for joint pain.

2. Entitlement to service connection for an eye disability, including glaucoma. 

3. Entitlement to service connection for a lung disability.

4. Entitlement to service connection for acid reflux.

5. Entitlement to service connection for teeth deterioration for compensation purposes.

6. Entitlement to an increased evaluation for migraines, rated 30 percent disabling.

7. Entitlement to an increased evaluation for a lumbosacral strain, rated 20 percent disabling.

8. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA). Jurisdiction of the case was transferred to the Regional Office (RO) in Montgomery, Alabama.

In March 2016, the case was remanded by the Board for a videoconference hearing.  The Veteran testified at a hearing in February 2017 before the undersigned.  A copy of the transcript is of record.  

During the Veteran's Board hearing, he requested individual unemployablity be considered due to limitations caused by his service-connected disabilities.  H.T. p. 14.  The Board finds that a derivative claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of his claims for higher ratings and, therefore, also at issue in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the duty to assist has not been fulfilled and additional development must be conducted prior to adjudication of the Veteran's claims.  

First, the Board notes that the Veteran's VA treatment records since June 2010, which could assist in supporting the Veteran's claims, have not been associated with the claims file.  Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2016); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Additionally, the Board notes that a medical opinion regarding a possible relationship between his in-service exposure to nonionizing radiation and his current glaucoma, acid reflux, and a dental condition has not been obtained. VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran's primary MOS was an aerospace control and warning systems operator and that he reports that he was frequently in close proximity to radar systems that produced nonionizing radiation.  The Veteran asserts that his proximity to these systems caused his current glaucoma, acid reflux, and dental deterioration.  The Veteran has provided many articles and other documents indicating a potential relationship between nonionizing radiation and radar systems.  Accordingly, the Board finds that a medical opinion should be obtained that addresses the Veteran's contentions. 

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.

2. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding VA treatment records since June 2010.  If any requested records are not available, that fact must be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

3. Upon completion of the above-directed development, schedule the Veteran to undergo a VA examination for the purposes of determining the etiology of any currently diagnosed acid reflux and eye disability.  All testing deemed necessary must be conducted and results reported in detail.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  

The examiner should provide opinions as to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current acid reflux was incurred in, or caused by, his period of active service, including his frequent use and proximity to radar systems? 

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's eye disability, to include glaucoma, was incurred in, or caused by, his period of active service, including his frequent use and proximity to radar systems? 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

4. Upon completion of the above-directed development, schedule the Veteran to undergo a VA dental examination for the purposes of determining the current nature and etiology of any currently diagnosed dental disorders. The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  
 
Following a physical examination of the Veteran, the VA examiner should provide opinions as to the following:

a. Does the Veteran have any current dental disorder or residuals thereof?  For any dental disorders or residuals found, determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible.

b. If there is also bone loss (or loss of the substance of the body) of the maxilla or mandible, is it at least as likely as not that this bone loss caused the identified dental disorder?

c. If there is bone loss that at least as likely as not that caused the identified dental disorder, is it at least as likely as not that it was caused by any incident of the Veteran's active service, frequent use and proximity to radar systems? 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

5. The Veteran should be afforded a VA examination regarding the current severity of his migraine disability. The examiner should indicate the severity and frequency of the Veteran's migraine headaches.  The examiner should indicate if they are prostrating, and if so, how frequently, including how many prostrating attacks would be expected to occur per month.  The examiner should also indicate if the headaches are productive of severe economic inadaptability. 

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

